Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 25, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00620-CR

                   EX PARTE VECTOR THORN, Appellant



                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1431849

                  MEMORANDUM                      OPINION


      Appellant Vector Thorn appeals from the trial court’s order denying his
pretrial application for writ of habeas corpus.

      Appellant was indicted for fraudulent use or possession of identifying
information. He filed a pretrial application for writ of habeas corpus challenging
the constitutionality of the charges against him and Texas Penal Code section
32.51. On October 21, 2014, the trial court granted the State’s motion to dismiss
the indictment.

      On November 14, 2014, the State filed a motion to dismiss this appeal.
Appellant responded to the motion arguing that this court retain the appeal and
address the merits of appellant’s constitutionality arguments because his claim
warrants an exception to the mootness doctrine.

      The mootness doctrine limits courts to deciding cases in which an actual
controversy exists. Ex parte Flores, 130 S.W.3d 100, 104–05 (Tex. App.—El Paso
2003, pet. ref’d). When there has ceased to be a controversy between the litigating
parties, which is due to events occurring after judgment has been rendered by the
trial court, the decision of an appellate court would be a mere academic exercise
and the court may not decide the appeal. Id. A case that is moot is normally not
justiciable. Pharris v. State, 165 S.W.3d 681, 687–88 (Tex. Crim. App. 2005).

      One of the exceptions to the general rule is when a claim is “capable of
repetition, yet evading review.” The United States Supreme Court has said that
“the ‘capable of repetition but evading review’ doctrine [is] limited to the situation
where two elements combine: (1) the challenged action was in its duration too
short to be fully litigated prior to its cessation or expiration, and (2) there was a
reasonable expectation that the same complaining party would be subjected to the
same action again.” Weinstein v. Bradford, 423 U.S. 147, 149 (1975). The Texas
Court of Criminal Appeals has adopted and applied this doctrine. See Pharris, 165
S.W.3d at 688.

      Assuming arguendo that the challenged action here was too short in duration
to be fully litigated prior to the State’s dismissal of the charges, appellant cannot
show that he would be subjected to the same action again because the State
dismissed all criminal charges that were filed against him in this case. Cf. id. at
688–89 (holding Pharris would be likely subjected to same no bond condition
                                          2
again because State had filed multiple charges against him and represented that it
would be filing more charges against him in that case). We conclude the capable of
repetition but evading review exception does not apply to this case.

      Appellant further argues that his appeal is not moot due to the collateral
consequences he faces having been indicted. This exception is invoked only under
narrow circumstances when vacating the underlying judgment will not cure the
adverse consequences suffered by the party seeking to appeal the judgment.
Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 789 (Tex. 2006).
In order to invoke the collateral consequences exception, appellant must show (1) a
concrete disadvantage resulted from the judgment or order; and (2) the
disadvantage will persist even if the order is vacated. Id. Appellant does not
specify a “concrete disadvantage” resulting from the denial of his pretrial writ of
habeas corpus in light of the State’s dismissal of all charges. Appellant admits this
doctrine has not been applied “on the question of whether an arrest or indictment
can sufficiently stigmatize a defendant to allow invocation of the protection of this
exception to the mootness doctrine.” We conclude the “collateral consequences”
exception to mootness does not apply to this case.

      We grant the State’s motion to dismiss and order the appeal dismissed.



                                              PER CURIAM



Panel consists of Justices Boyce, Jamison, and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3